Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 21, 2019

                                           No. 04-19-00822-CV

                                         IN RE Meredith REEB

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:      Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice
              Liza A. Rodriguez, Justice

         On November 20, 2019, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief. After considering the petition and the record, this court concludes
relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the
motion for emergency temporary relief are denied. See TEX. R. APP. P. 52.8(a). This court’s
opinion will issue at a later date.

           It is so ORDERED on November 21, 2019.



                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                                           ___________________________________
                                                           MICHAEL A. CRUZ,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-20403, styled Alex Reed v. Meredith Reed, pending in the 224th
Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.